          Case 1:20-cv-03800-N/A Document 1            Filed 10/27/20     Page 1 of 1




                UNITED STATES COURT OF INTERNATIONAL TRADE

________________________________________________
VOSTERMANS VENTILATION, INC.                     :
                                                 :
                  Plaintiff,                     :
                                                 :                 Summons
                  v.                             :                 Court No. 20-3800
                                                 :
UNITED STATES OF AMERICA;                        :
OFFICE OF THE UNITED STATES TRADE                :
REPRESENTATIVE; ROBERT E. LIGHTHIZER,            :
U.S. TRADE REPRESENTATIVE; U.S. CUSTOMS & :
BORDER PROTECTION; MARK A. MORGAN,               :
U.S. CUSTOMS & BORDER PROTECTION ACTING :
COMMISSIONER,                                    :
                  Defendants.                    :
________________________________________________:


To:    The Above-Named Defendants:

       You are hereby summoned and required to serve on plaintiff’s attorney, whose name and
address are set out below, an answer to the complaint which is herewith served on you, within 60
days after service of this summons on you, exclusive of the day of service. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.


                                                    /s/ Mario Toscano
                                                    Clerk of the Court


                                                    Paul S. Anderson

                                                    THE ANDERSON LAW FIRM, LLC
                                                    111 Barclay Boulevard
                                                    Suite 206
                                                    Lincolnshire, IL 60069
                                                    312.300.4819

/s/ Paul S. Anderson
Signature of Plaintiff’s Attorney
Dated: October 27, 2020
